Citation Nr: 0429693	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The RO also denied service connection for tinnitus and 
residuals of a pinched facial nerve.  The veteran however has 
not perfected an appeal of these issues and the issues are 
not before the Board. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 


FINDING OF FACT

Bilateral hearing loss did not have onset during service and 
is unrelated to the veteran's experience as a boxer during 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

The veteran filed his claim in April 2001.  Prior to 
adjudication of the claim, the RO provided the veteran with 
the required VCAA notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions.  The RO 
requested that the veteran identify any additional evidence.  
He was given less than a year to respond.  The claim was 
adjudicated in April 2002. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the less than one year period to respond prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also as to the content of the notice, the request to identify 
"any additional evidence" is to the same effect as the 
request for "any evidence in the claimant's possession" 
under 38 C.F.R. § 3.159.

For this reason, no further notice is needed to comply with 
the VCAA. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background 

In April 2002 and November 2003, the veteran was afforded VA 
examinations to determine the extent and etiology of any 
hearing loss found to be present.  The April 2002 examiner 
conducted an audiometric examination that revealed hearing 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
55
80
LEFT
N/A
15
20
60
70

Speech audiometry testing revealed speech recognition scores 
of 96 percent for the right ear and 96 percent for the left 
ear.  The examiner found that the veteran had bilateral high 
frequency sensorineural hearing loss. 

The November 2003 examiner also conducted an audiometric 
examination that revealed hearing threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
30
60
80
LEFT
N/A
15
20
60
75

Speech audiometry testing revealed speech recognition scores 
of 96 percent for the right ear and 100 percent for the left 
ear.  The examiner diagnosed the veteran with bilateral high 
frequency sensorineural hearing loss. 

Based on the foregoing, it is clear that the veteran 
currently suffers from bilateral hearing loss for VA 
purposes.  Therefore, the Board will focus its discussion on 
evidence that concerns whether the veteran's condition is 
related to or had its onset during his period of active duty.  

Here, the record shows that the veteran served in the 
infantry and was exposed to occupational noise associated 
with such duty.  The veteran also testified before the Board 
that, although he was issued earplugs to protect against any 
noise exposure, he lost the plugs on at least one occasion.  
The veteran also testified that he was involved in 
competitive boxing for two years in the service and won the 
119-pound weight class division championship in 1969.  The 
veteran testified that he was not exposed to occupational 
noise after service.

The veteran's service medical records are silent for 
complaints or treatment for hearing problems.  At separation 
from service, the veteran was noted to have normal hearing. 

As previously noted, the veteran was afforded two VA 
audiological examinations to determine the nature and 
etiology of hearing loss.  During the first examination in 
April 2002, the examiner indicated that the veteran's claims 
file was not available for review.  The examiner therefore 
did not comment on the etiology of the veteran's condition.  

On VA examination in November 2003, the examiner had reviewed 
the veteran's claims file in connection with his examination 
and noted that the veteran's service records were negative 
for hearing loss and that the veteran's hearing was normal 
upon separation.  The examiner also noted that the veteran's 
current condition developed subsequent to service.  He then 
concluded that it was less likely than not that the current 
hearing loss was related to military service.  When asked by 
the RO to comment on the effect that the veteran's boxing 
career may have had on his condition, the examiner, in a 
January 2004 addendum, also found that it was less likely 
than not that the current hearing loss was related to boxing 
done by the veteran during military service.

In a March 2004 report, a private physician expressed the 
opinion that the veteran's hearing loss was consistent with 
noise induced hearing loss and that such hearing loss was 
likely related to noise exposure while serving in the 
military.  

In June 2004, the veteran testified that in service he was in 
the infantry and he was exposed to noise while qualifying 
with various weapons and he flew once every three months to 
stay jump qualified and that he had about 20 bouts as a 
boxer.  He testified that after service in 1973 he passed the 
test for a fire department except for hearing and he got 
hearing aids in 1978. 

Analysis 

The evidence in support of the claim consists of a private 
physician who expressed the opinion that the veteran's 
hearing loss was consistent with noise-induced hearing loss 
and that such hearing loss was likely related to noise 
exposure in service.  There is no indication that the 
physician had reviewed the veteran's claims file or had 
independent information other than the history as reported by 
the veteran. 

The evidence against the claim consists of the opinion of the 
VA examiner in November 2003, who had reviewed the file and 
concluded that veteran's current condition developed 
subsequent to service and that it was less likely than not 
that current hearing loss was related to military service.  
Moreover, the examiner found that it was less likely than not 
that the current hearing loss was related to the veteran's 
boxing career during service.  As the VA examiner's opinion 
was based on the factual evidence of record, the Board finds 
it more probative than the opinion of the private physician 
who was relying on history alone. 

Although the veteran's testimony is credible, where as here, 
the issue involves a medical diagnosis or medical opinion, 
the veteran is not competent to offer such evidence that 
requires medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions).  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim and 
there is no basis upon which to establish service connection 
for bilateral hearing loss. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



